Citation Nr: 1109147	
Decision Date: 03/08/11    Archive Date: 03/17/11

DOCKET NO.  02-17 464	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to an increased initial rating for service connected posttraumatic stress disorder (PTSD), currently evaluated as 10 percent disabling for the period prior to March 20, 2007.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

Amy R. Grasman, Counsel


INTRODUCTION

The Veteran served on active duty from March 1968 to October 1969.

The issue of entitlement to an increased initial rating for PTSD was originally on appeal from an April 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  

In an August 2007 decision, the Board denied a rating in excess of 10 percent for service connected PTSD.  In June 2008, the Board vacated the prior decision, considered new evidence and denied the Veteran's claim for an increased initial evaluation for PTSD for the period prior to March 20, 2007.  The Veteran subsequently appealed to the United States Court of Appeals for Veterans Claims (Court).  The Court issued a Memorandum Decision in April 2010 that vacated the Board's June 2008 decision and remanded the matter for the Board for further proceedings.  


FINDINGS OF FACT

Prior to March 20, 2007, symptoms of PTSD produced evidence of occupational and social impairment with depressed mood, anxiety, panic attacks, nightmares, flashbacks, anger, emotional numbness, avoidance, detachment, hypervigilance, and irritability.  


CONCLUSION OF LAW

The criteria for an initial 30 percent rating for service connected PTSD have been approximated for the period prior to March 20, 2007.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.125, Diagnostic Code 9411 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2009); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Here, the Veteran was sent a VCAA letter in December 2003 that addressed the notice elements for service connection and was sent prior to the initial AOJ decision in this matter.  The letter informed the appellant of what evidence was required to substantiate the claim and of the appellant's and VA's respective duties for obtaining evidence.  The appellant was also asked to submit evidence and/or information in his possession to the AOJ.

A March 2006 letter also included the notice provisions pertaining to how VA assigns disability ratings and effective dates as set forth in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Here, the Veteran is challenging the initial evaluation and effective date assigned following the grant of service connection.  In Dingess, the Court of Appeals for Veterans Claims held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled. Id. at 490-91.  

Therefore, the Board concludes that the requirements of the notice provisions of the VCAA have been met, and there is no outstanding duty to inform the Veteran that any additional information or evidence is needed.  Quartuccio, 16 Vet. App. at 187.  

VA also has a duty to assist the veteran in the development of the claim.  This duty includes assisting the veteran in the procurement of service treatment records, pertinent medical records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained service treatment records, DD Form 214 and VA medical records.  VA examinations with respect to the issue on appeal were obtained in February 2004, June 2006 and December 2006.  38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As noted above, the Board finds that the VA opinions obtained in this case were sufficient, as they were predicated on a full reading of the Veteran's service and post-service VA medical records.  They consider all of the pertinent evidence of record, the statements of the appellant, and provide an explanation for the opinion stated.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met. 38 C.F.R. § 3.159(c)(4).

Significantly, neither the appellant nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance is required to fulfill VA's duty to the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3 (2009).  If the evidence for and against a claim is in equipoise, the claim will be granted.  A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2009); Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  

Further, where it is not possible to distinguish the effects of a nonservice connected condition from those of a service connected condition, the reasonable doubt doctrine dictates that all symptoms be attributed to the Veteran's service-connected disability.  See Mittleider v. West, 11 Vet. App. 181 (1998).

The Veteran's service connected PTSD is rated under 38 C.F.R. § 4.130, Diagnostic Code 9411 (2010).  Ratings for service-connected disabilities are determined by comparing the symptoms the veteran is presently experiencing with criteria set forth in VA's Schedule for Rating Disabilities, which is based as far as practical on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.  Also, when making determinations as to the appropriate rating to be assigned, VA must take into account the veteran's entire medical history and circumstances.  38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  But since the Veteran timely appealed the rating initially assigned for PTSD, the Board must consider entitlement to "staged" ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the appeal.  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).

Here, the Veteran's service connected PTSD is assigned a 10 percent rating for the period prior to March 20, 2007 under 38 C.F.R. § 4.130, Diagnostic Code 9411 (2010). 

The Board notes that a 30 percent rating is prescribed when there is evidence of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 50 percent rating requires evidence of occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.  

A 70 percent rating contemplates occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  Id.  

A 100 percent rating contemplates total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives; own occupation, or own name.  Id.  

The use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptomatology contemplated for each rating.  In particular, use of such terminology permits consideration of items listed as well as other symptoms and contemplates the effect of those symptoms on the claimant's social and work situation.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  

The Global Assessment of Functioning (GAF) is a scale reflecting the "'psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness'" from 0 to 100, with 100 representing superior functioning in a wide range of activities and no psychiatric symptoms.  Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (1994) at 32).

A score of 51-60 represents "[m]oderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning, (e.g., few friends, conflicts with peers or co-workers)."  Id.  

The Board has reviewed all the evidence of record and finds that the Veteran is entitled to an increased rating for service-connected PTSD for the period prior to March 20, 2007.  

The VA treatment records show that in 2003 the Veteran had several episodes of anxiety symptoms including chest pain, shortness of breath and fatigue.  He was seen by a cardiologist and the echocardiogram and stress tests were normal.  In October 2003, the Veteran underwent a left heart catheterization, coronary angiography and left ventriculography which revealed no angiographic evidence of significant coronary artery disease and normal left ventricular systolic function.  He was diagnosed with depression with anxiety and PTSD in December 2003.  

In a February 2004 VA examination report, the examiner concluded that the Veteran did not meet the criteria for a PTSD diagnosis.  The examiner did, however, diagnosis major depression and attributed the Veteran's symptoms to that diagnosis.  The Veteran was assigned a GAF score of 60.

In a June 2006 VA examination report, the examiner stated that when given the benefit of the doubt, the Veteran met the criteria for a PTSD diagnosis, but only if the specific stressors could be verified.  The examiner stated that the Veteran's PTSD was characterized by nightmares, emotional numbness, hypervigilance, and irritability.  He also found that the Veteran's PTSD was not characterized by intrusive thoughts, impairment in speech, delusional thoughts, disorientation, or suicidal ideation.  It was also noted that the Veteran had been retired since 2002.  The examiner concluded that PTSD would only have a mild effect on the Veteran's occupational functioning, and would not affect his ability to maintain gainful employment.  The examiner concluded that the effect on social functioning was mild moderate.

In a December 2006 VA examination report, the examiner stated that the Veteran met the DSM-IV criteria for both depression and PTSD.  The examiner also stated that the two disorders were not related and that each caused independent impairment in the Veteran's overall level of functioning.  The examiner attributed the Veteran's anxiety, gloomy feeling, sleep disturbance, and decrease in interests to his depression.  On examination, the Veteran's thought processes and judgment were good and memory was intact.  The examiner noted the absence of panic attacks, homicidal thoughts, obsessional rituals, impulsivity or violence, lack of personal hygiene, inappropriate behavior, or restrictions in activities of daily living caused by his psychiatric conditions.  The examiner found that there were avoidance behaviors, flashbacks, detachment, emotional numbing, and anger.

The examiner concluded that the Veteran's PTSD and depression independently impaired his overall level of functioning and that they contributed equally to this impairment.  GAF scores for both PTSD and depression were assigned as 55.  The examiner opined that PTSD caused some constriction in the Veteran's ability to do part-time work and to engage in interpersonal relationships, but overall he was doing fairly well.  The examiner found that the PTSD did not cause impairment in most areas of functioning including judgment, thinking, mood, work, or family, but did cause mild reduction in productivity and reliability.  The examiner indicated that his conclusions were based on the examination and a review the Veteran's claims file.

The VA clinic notes reflected diagnoses of both PTSD and major depressive disorder.  In a September 2006 PTSD clinic note, a social worker stated that the Veteran's depression had worsened and resulted in problems with mood.  The Veteran was assigned a GAF score of 55.

In a January 2007 mental health outpatient note, the Veteran had a recent episode of chest pain.  Other symptoms the Veteran reported included shortness of breath, sweating, heart palpitations, and dizziness.  The social worker stated that they had "reviewed anxiety symptoms and panic attacks."  On examination, the social worker found the Veteran's mood to be neutral and affect to be appropriate/variable.  The Veteran's speech was relevant and spontaneous, thought processes were relevant and goal-directed, thought content was relevant, and insight was adequate.

In a March 2007 mental health clinic psychiatry note, the Veteran reported having anxiety and panic attacks.  The Veteran had recent chest pains that required stress test and cardiac catheterization.  The examiner stated that the Veteran no longer had blockage in his heart and that the anxiety probably caused his recent chest pains.  In an April 2007 mental health clinic psychiatry note, the Veteran continued to have panic attacks and chest pains.  The Veteran used clonazepam as needed for his anxiety.  The doctor diagnosed the Veteran with PTSD.

The Board notes that the Veteran experienced nightmares, flashbacks, emotional numbness, detachment, avoidance, hypervigilance, anger and irritability which were attributed to his PTSD.  Additionally, the Veteran suffered from depression throughout the appeal period, which is not service connected.  The report of a September 2007 VA examination shows that the Veteran had no periods of remission from depression in the past year.  The Veteran reported a constant down mood, with no days of good mood in the past month.  In this case, it is not possible to separate the effects of the Veteran's service-connected PTSD from his non-service-connected conditions; therefore, the Board attributes those symptoms to service-connected PTSD.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998); 38 C.F.R. § 3.102.

Further, the Board finds that it is unable to distinguish between the cardiac symptoms and the panic symptoms.  The Veteran experienced shortness of breath, chest pain and fatigue at the time he was diagnosed with PTSD and the cardiac testing was negative.  Again, as it is not possible to separate the effects of the Veteran's service-connected PTSD from any panic symptoms that may have been cardiac in nature, the Board attributes those symptoms to service-connected PTSD.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998); 38 C.F.R. § 3.102.  As the evidence shows that there was depressed mood, anxiety and panic attacks, the Board finds that a 30 percent evaluation is approximated prior to March 20, 2007.  

The Board also finds that a 50, 70 or 100 percent evaluation is not warranted.  The Board notes that the evidence does not show intrusive or delusional thoughts, impairment in speech, disorientation, memory loss, or suicidal ideation.  The evidence of record also does not show that there was obsessional behavior, near-continuous panic, impaired impulse control, gross impairment in thought processes or a persistent danger of hurting self or others.  Therefore, a rating higher than 30 percent for PTSD is not warranted.  

The Board has additionally considered whether the Veteran is entitled to a greater level of compensation on an extra-schedular basis.  Under Thun v. Peake, 22 Vet App 111 (2008), there is a three step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and it is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the Veteran's disability picture requires the assignment of an extraschedular rating. 

In this case, the evidence does not show such an exceptional disability picture that the available schedular evaluation for service-connected PTSD is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's PTSD with the established criteria found in the rating schedule for a mental disorder shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology.  The Board notes that the record indicates the Veteran was unemployed since 2002.  Further, the June 2006 VA examiner concluded that PTSD would only have a mild effect on the Veteran's occupational functioning and would not affect his ability to maintain gainful employment.  Therefore, the Board finds that PTSD symptoms have not caused marked interference with employment that has not already been considered in the Veteran's current disability rating.  Furthermore, the medical record does not show that the Veteran's PTSD has necessitated frequent periods of hospitalization or otherwise rendered impracticable the regular schedular standards for rating such disability.  Under these circumstances, and in the absence of factors suggestive of an unusual disability picture, further development in keeping with the procedural actions outlined in 38 C.F.R. § 3.321(b)(1) is not warranted.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired). 


ORDER

An initial 30 percent rating for service connected PTSD prior to March 20, 2007, is granted, subject to the laws and regulations governing the payment of monetary awards.



____________________________________________
John E. Ormond, Jr. 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


